—Application by the *343appellant for a writ of error coram nobis to vacate a determination of this Court dated May 31, 1983 (People v Bethea, 94 AD2d 982), affirming a judgment of the Supreme Court, Kings County, rendered August 8, 1980, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., O’Brien, Pizzuto and Santucci, JJ., concur.